[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE
This motion is an appeal from the action of the Board of Tax Review of the Town of Somers. The plaintiff seek a declaratory judgment that the action of the Clerk are a nullity; damages, costs and reimbursements with interest of taxes paid and punitive damages.
The plaintiff claims that the language of Section 12-118: "the Court shall have power to grant such relief as to justice and equity appertains upon such terms and in such manner and form as appear equitable ---." permits the relief requested.
A declaratory judgment is a statutory proceeding (Section 52-29), and should not be invoked to decide the correctness of an administrative decision, Aaron v. Conservation Commission, 178 Conn. 173 (1979). The question of damages, costs, reimbursements and punitive damages are matters of specific statutory authority. The relevant statute regarding tax appeals do not provide for punitive damages.
The Court, while it may grant equitable relief as provided for by the statutes, can do so only within the specific parameters of the statutes read as a whole. The plaintiffs, who are unable to cite any precedent authority for their propositions would have the Court consider relief beyond that which the statutes relevant to tax appeals permit.
The Motion to Strike the Amended Complaint is granted.
KLACZAK, J.